DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuta et al (JP 2019-020746 A).
In regard to claims 1 and 10, Mizuta et al discloses a Head-Up Display apparatus, and method for reducing vibration in said apparatus (section [0009], Figure 1), comprising: a display unit (section [0010], Figure 1, “60”); a curved mirror (sections [0015-0016], Figure 1, “11”) having a reflective side (Figure 1, “11a,c”) and a nonreflective side (Figure 1, “11b”) and positioned for the reflective side to reflect a visual signal transmitted by the display unit to a transparent surface (section [0013], Figure 1, “L, 70,” re: windshield); and a damping tape disposed on and covering at least part of the nonreflective side (section [0019], Figure 3, “23, 11b”).  
Regarding claim 2, Mizuta et al discloses wherein the transparent surface is a windshield (section [0013], Figure 1, “70,” re: windshield).  
Regarding claim 9, Mizuta et al discloses wherein the curved mirror is a concave mirror (Figure 3, “11”).  
Regarding claim 11, Mizuta et al discloses wherein the at least one piece of damping tape is applied such that a center of mass of the damping tape coincides with a center of rotation of the nonreflective side (Figure 3, “23, 11”).  
Regarding claim 12, Mizuta et al inherently discloses said method comprising: selecting at least one dimension of the at least one piece of damping tape based on a dimension or mass of the curved mirror, this being reasonably assumed from the requirement for the tape to securely hold the mirror in place for robust operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al as applied to claim 1 above, and further in view of “Vibration Damping Tapes" by 3M, hereinafter "3M".
Regarding claims 3-7, Seiki discloses wherein the damping tape comprises: a first layer comprising a material that absorbs vibrational energy (sections [0019-0020], Figure 3, “22, 23,” re: adhesive of double sided tape) and; a second layer comprising a resilient material that constrains the first layer (sections [0019-0020], Figure 3, “22, 23,” re: backing of double sided tape); wherein the first layer is proximate to the nonreflective side and the second layer is distal to the nonreflective side (sections [0019-0020], Figure 3, “22, 23”), but does not specifically disclose wherein the first layer comprises a polyethylene viscoelastic material with a thickness between about 0.05 mm and 0.14 mm, the second layer comprises aluminum foil with a thickness of between about 0.13 mm and 0.26 mm. 
However, 3M teaches wherein it is desirable for the double-sided damping tape to comprise a polyethylene viscoelastic material with a thickness between about 0.05 mm and 0.14 mm and a second layer to comprise aluminum foil with a thickness of between about 0.13 mm and 0.26 mm for the purpose of providing exceptional ability to damp resonant vibrations in the temperature range of -76° to +68°F (page 1, paragraphs 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made for the double-sided damping tape to comprise the first and second layers as claimed, since 3M teaches that it is desirable for the purpose of providing exceptional ability to damp resonant vibrations in the temperature range of -76° to +68°F. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al as applied to claim 1 above, and further in view of De Wind et al (US 2019/0168672 A1). 
Regarding claim 8, Mizuta et al discloses as set forth above, but does not specifically disclose wherein the at least part of the nonreflective side comprises at least 50 percent of the nonreflective side.  
However De Wind et al teaches that it is desirable for tape to secure at least 50 percent of a nonreflective side of a mirror for the purpose of providing impact resistance with a curved mirror to prevent mirror fragments from causing harm (page 4, section [0049], Figure 13, “20”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the at least part of the nonreflective side of Mizuta et al to comprise at least 50 percent of the nonreflective side since De Wind et al teaches that it is desirable for the purpose of providing impact resistance with a curved mirror to prevent mirror fragments from causing harm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 16, 2022